DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Election/Restrictions
Applicant’s election of Species B in the reply filed on 5/18/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 8-18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invent, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 5/18/2022.
The traversal is on the ground(s) that the restricted inventions are not independent inventions and that examination of all claimed inventions together would not present a serous burden on the U.S. Patent and Trademark Office. This is not found persuasive because the issue as to the meaning and intent regarding “independent and distinct” as used in 35 U.S.C 121 and 37 CFR 1.41 has been adequately addressed in MPEP §802.01. Therein, it is stated that the legislative intent was to maintain the substantive law on the subject of restriction practice prior to enactment of 35 USC 121. Such practice permitted restriction between distinct, albeit dependent inventions. If the intent had been otherwise, then only the term “independent” would have been used. Thus, restriction between the distinct inventions set forth in this application is proper even though these inventions are clearly related.
With regard to applicants allegation that joinder of these distinct inventions would not present a serious burden to the U. S. Patent and Trademark Office, such allegations relied on the unsupported assumption that the search and the examination of both the invention would be coextensive. Further, while there may be some overlap in the searches of the two inventions, there is no reason to believe that the searches would be identical. Therefore, based on the additional work involved in searching and examining both distinct inventions together, restriction of the distinct inventions is clearly proper.
The requirement is still deemed proper and is therefore made FINAL.
Information Disclosure Statement
The information disclosure statement(s) (IDS) have/were filed on 12/05/2016. The information disclosure statement(s) been considered by the Examiner, unless otherwise noted.
Reference(s) FOR1 & FOR2, filed/fail to comply with 37 CFR 1.98(a)(3)(i) because it/they does/do not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language. The information referred to therein has not been considered, unless included by the examiner in PTO-892.
Claim Rejections 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
Claim(s) 1, and 5-7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP2012127221 by YUKI (per examiner provided Espacenet mechanical translation).
Regarding claim(s) 1, YUKI teaches a transmission filter assembly comprising:
a filter element (5) enclosing a filtration media element (51) inside a plurality of side walls (see Figs. 15, 5a), the side walls (5a) defining a top opening (30) with a top edge (31b) and defining a bottom opening (37a) with a bottom edge (see Fig. 15, annotated below);
a filter cover (31) in contact with the top edge (31b) of the side walls (5a), the filter cover (31) defining a filter outlet (39a) downstream from the filtration media element (51), the filter cover (31) having a bottom cover edge (see Fig. 15, annotated above), wherein the height of the filter element (5) is equal to the distance between an inner surface (31b) of the filter cover (31) above the filter media (51), and an inner surface (see Fig. 15, annotated above) of the base (33) below the filter media (51); and
a filter base (33) defining a filter inlet upstream from the filtration media element (51),
wherein the bottom edge of the side walls (5a) and the bottom cover edge are attached to the base to define a flow path from the filter inlet (37a) through the filtration media element (51) and to the filter outlet (39a),
wherein the filter element (5) is held in place by the filter cover (31) engaging the top edge of the filter element (5) to hold the filter element (5) against the base (33).

    PNG
    media_image1.png
    921
    1375
    media_image1.png
    Greyscale
Regarding claim(s) 5, YUKI teaches the transmission filter assembly of claim 4.
YUKI further teaches wherein the base (33) includes a planar upper surface (see Fig. 15, annotated above) extending from the filter inlet (37a) and fully below the filtration media element (51), wherein the planar upper surface (see Fig. 15, annotated above) facilitates fluid flow from the fluid inlet to the filtration media element (51) (see Fig. 15, annotated above).
Regarding claim(s) 6, YUKI teaches the transmission filter assembly of claim 5.
YUKI further teaches wherein an inner surface (see Fig. 15, annotated above) of the extension of the filter cover (31) is parallel to the planar upper surface of the base inner surface of the extension of the filter cover, and wherein the channel (see Fig. 15, annotated above) is fully open from the filter inlet (37a) to the filtration media (51) with no structure or restriction in the channel (see Fig. 15, annotated above).
Regarding claim(s) 7, YUKI teaches the transmission filter of claim 1.
YUKI further teaches wherein the filtration media element (51) is attached to the side walls (5a) of the filter element (5) (see Fig. 15).
Claim Rejections 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 2-4 are rejected under as obvious under 35 U.S.C. 103 over JP2012127221 by YUKI.
Regarding claim(s) 2, YUKI teaches the transmission filter assembly of claim 1.
YUKI is silent as to wherein an interior height of the cover is equal to a distance between the filter element top edge and the filter element bottom edge such that the filter element bottom edge and the cover bottom edge are coplanar when attached to the filter base (33).
However, it has been determined that where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device. MPEP § 2144.04.IV.A.¶2.
Regarding claim(s) 3, YUKI teaches the transmission filter assembly of claim 1.
Yuki is silent as to a single continuous weld joining the filter base (33), the filter element (5), and the filter cover (31).
However, it would have been obvious to one having ordinary skill in the art before the effective filling date to join the element to the cover via a single, continuous weld; since it has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art. Further, it has been held that the term “integral” is sufficiently broad to embrace constructions united by such means as fastening and welding. MPEP § 2144.04. Welding the filter and the first section produce the predictable result of simplifying assembly and restricting the movement of the filter during fluid treatment.
Regarding claim(s) 4, YUKI teaches the transmission filter assembly of claim 1.
YUKI further teaches wherein the filter cover (31) includes an extension (31d) connected to a side wall (37),
the filter base (33) including a base extension (see Fig. 15, bottom surface of the extension; annotated above),
wherein the filter inlet (37a) is provided in the base extension (see Fig. 15),
Yuki is silent as to wherein the filter cover (31) and the filter base (33) are assembled to define a channel having a height less than a distance between the filter element bottom edge and a top of the filtration media.
However, it has been determined that where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device. MPEP § 2144.04.IV.A.¶2.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGEL OLIVERA whose telephone number is (571)270-0391. The examiner can normally be reached M-F: 9:00 AM - 4:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Magali P. Slawski can be reached on (571) 270-3960. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ANGEL OLIVERA
Examiner
Art Unit 1773


/ANGEL OLIVERA/Examiner, Art Unit 1773